 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426 Active Transportation Company, L.L.C. and Team-sters Local Union No. 71, a/w International Brotherhood of Teamsters, AFLŒCIO.  Case 11ŒCAŒ19328 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On August 8, 2002, Administrative Law Judge Keltner W. Locke issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to adopt the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified2 and set forth in full below.3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below, and orders that the Respondent Active Transportation Company, L.L.C., Mt.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We also find no merit to the Respondent™s exception to the judge™s failure to draw an adverse inference from the failure of Sam Carter to testify.  At the time of these proceedings, Carter was no longer an offi-cial of the Union, and the judge generally discredited Bruce Jackson™s testimony. 2  The judge recommended that the Respondent be permitted to liti-gate in compliance the issue whether the contributions due the benefit funds may be offset by the payments the Respondent made to its own company provided fringe benefit plans.  In adopting the judge™s rec-ommendation, we note that ﬁ[e]mployees have, in addition to a stake in receiving benefits negotiated on their behalf by their own chosen repre-sentatives, a clear economic stake in the viability of funds to which part of their compensation is remitted.ﬂ  Grondorf, Field, Black & Co., 318 NLRB 996, 997 (1995), enf. denied in pertinent part 107 F.3d 882 (D.C. Cir. 1997).  See also Stone Boat Yard v. NLRB, 715 F.2d 441, 446 (9th Cir. 1983) (contributions to union funds are properly ordered where employer™s ﬁdiversion of contributions from the union funds undercut[s] the ability of those funds to provide for future needsﬂ), cert. denied mem. 466 U.S. 937 (1984).  Although the above citations reflect current Board law, nothing herein shall be read to preclude the Respondent from raising such is-sues in compliance.  3 The judge failed to include the requisite provisions in his recom-mended Order and notice.   Holly, North Carolina, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified and set forth in full below. 1. Cease and desist from (a) Failing and refusing to execute, on request, a writ-ten contract incorporating any agreement it has reached with the Charging Party. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed to them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Execute and implement a written contract embody-ing the agreement it reached with the Charging Party in September 2001. (b) Make whole its employees for all losses they may have suffered because Respondent failed and refused to execute and implement the agreement on November 1, 2001. (c) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (d) Within 14 days after service by the Region, post at its Mt. Holly, North Carolina, if that facility remains open, and at all other places where notices customarily are posted, copies of the attached notice marked ﬁAppen-dix B.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 11, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail at its own expense a copy of the at-tached notice to every person who was a bargaining unit  4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 340 NLRB No. 47  ACTIVE TRANSPORTATION CO. 427employee at Respondent™s 
Mt. Holly, North Carolina 
facility on November 1, 2001. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT in any like or related manner interfere 
with, rerestrain, or coerce ou
r employees in the exercise 

of these rights guaranteed to them by Section 7 of the 
National Labor Relations Act. 
WE WILL NOT refuse to sign, on request, a written 
contract incorporating any 
agreement we reach with a 
union which is the exclusive collective-bargaining repre-
sentative of any of our employees. 
WE WILL sign and implement the agreement concern-
ing health insurance and pensions which we reached in 

September 2001 with Teamsters Local Union No. 71, 
affiliated with the International Brotherhood of Team-
sters, AFLŒCIO. 
WE WILL make all employees whole for any losses 
they suffered because we unlawfully failed and refused 
to execute and implement th
is agreement on November 
1, 2001. 
 ACTIVE TRANSPORTATION COMPANY, L.L.C. 
 Donald R. Gattalaro, Esq., 
for the General Counsel.
 C. John Holmquist Jr., Esq., 
and Emily Robinson, Esq. (Dickin-
son Wright, PLLC), 
of Bloomfield Hills, Michigan, for the 
Respondent. BENCH DECISION AND CERTIFICATION  STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administrative Law Judge.  I heard 
this case on July 11, 2002, in 
Winston-Salem, North Carolina.  
After the parties rested, I heard oral argument, and on July 12, 
2002, issued a bench decision pursuant to Section 102.35(a)(1) 
of the Board™s Rules and Regula
tions, setting forth findings of 
fact and conclusions of law.  
In accordance with Section 102.45 
of the Rules and Regulations, I certify the accuracy of, and 
attach hereto as ﬁAppendix A,ﬂ the portion of the transcript 
containing this decision.
1  The conclusions of law, remedy, 
recommended Order, and notice provisions are set forth below. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Th
e Respondent must also post the notice to employees attached to
 this decision as appendix B. 
In this case, the Respondent discharged the employees af-
fected by its unfair labor practices after one of its customers 
gave its business to a competitor.  The General Counsel has not 
alleged that these discharges violated the Act, and the present 
record would not support such a conclusion.  Nonetheless, these 
employees, who will be affected by the remedy, should be noti-
fied that the Board has found that Respondent committed an 
unfair labor practice, and that pursuant to the Board™s order, 
Respondent is taking corrective action. 
Therefore, I recommend that the Board order Respondent to 
mail a copy of the notice to each of the former employees who 
worked at Respondent™s Mt. Holl
y, North Carolina facility on 
November 1, 2001, the date of 
the unfair labor practice.  See 
Excel Container, Inc.
, 325 NLRB 17 (1997), modifying 
Indian Hills Care Center
, 321 NLRB 144 (1996). 
Respondent unlawfully refused 
to sign a written contract 
embodying the terms of an oral 
agreement it had reached with the Union.  This agreement c
oncerned the bargaining unit em-
ployees™ health and pension benef
its.  As the Board stated in 
G & T Terminal Packaging Co.
, 326 NLRB 114 (1998), ﬁThe 
normal remedy for an unlawful refusal to sign a contract is to 
require the offending party to sign the contract.ﬂ  Certainly, 
Respondent should be required 
to sign the local agreement it 
reached with the Union in September 2001. 
Ordering Respondent to sign th
e agreement necessarily im-
plies that Respondent must comp
ly with its terms.  However, 
unusual circumstances in this case raise the possibility that 
requiring full compliance with the terms of this local agreement 
would be punitive rather than re
medial.  In considering this 
possibility, it is helpful to begin by summarizing the pertinent 
facts. 
Although the Respondent and the Union have enjoyed a bar-
gaining relationship dating back two decades, before September 
2001 they had never agreed that a group of Respondent™s em-
                                                          
 1 The bench decision appears in unc
orrected form at pp. 178 through 
204 of the transcript [omitted from 
publication].  The final version, after correction of oral and transcrip
tional errors, is attached as appen-
dix A to this certification. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428 ployees, employed in North Carolina, should be covered by the 
Central States health and pension plans.  Instead, Respondent 
provided health insurance for th
ese employees by contracting 
first with Blue Cross and later with Humana.  To provide pen-
sion benefits for these employees, Respondent made contribu-
tions to a 401(k) plan. 
This arrangement was exceptional.  Respondent™s bargaining 
unit employees at other locations did receive health insurance 
and pension benefits through th
e union-related Central States 
funds.  Respondent belonged to 
a multiemployer association, 
and the bargaining unit employees of other employers in this 
association also received thei
r health and pension benefits 
through the Central States funds.  Thus, Respondent™s North 
Carolina employees were unique. 
In 1999, when the Union bargained with the multiemployer 
association for a new nationwid
e agreement, it sought unsuc-
cessfully to have these North Carolina employees covered by 

the Central States health and pension funds.  Instead, the Union 
obtained an agreement that th
e Respondent would pay no less 
for its employees™ health and pe
nsion coverage than it would 
have had to pay to th
e Central States funds. 
Two years later, the Union ma
de Respondent a persuasive 
offer which provided, in part, that if Respondent switched its 
employees™ health and pension c
overage to the Central States 
plans, the Union would guarantee that health insurance rates 
would not increase for the next 
4 years.  Respondent accepted 
this offer before it learned that it was losing a major customer 

to a competitor.  When Respondent received the first indica-
tions of this loss, it balked at signing the agreement and ulti-
mately refused to do so. 
If Respondent had not violated Section 8(a)(5) and (1) of the Act by refusing to sign the local agreement it had reached with 
the Union, it would have pla
ced its employees under the Cen-
tral States health and pension plans on November 1, 2002.  
Instead, it continued to cover the bargaining unit employees 
with the Humana plan health insurance until it lawfully termi-
nated them, for lack of work, about 3 months later. 
Under the national collective-bargaining agreement reached 
in 1999, Respondent had to make
 medical insurance and pen-
sion payments at least equivale
nt to the payments other em-
ployers had to make, under the agreement, to the Central States 
plans.  Requiring Respondent to duplicate such paymentsŠby 
paying similar amounts now to the Central States fundsŠ
arguably would go beyond a make
-whole remedy.  However, 
the parties have not litigated this issue, and I recommend that 
Respondent be allowed to raise 
it during the compliance phase 
of this proceeding. 
Similarly, the parties have not litigated the factual question 
of whether Respondent™s payments to the health insurance car-

rier and the 401(k) plan did e
qual the amounts other employers 
paid to the Central States funds
.  Respondent had a contractual 
obligation to make such paymen
ts, but the present record does 
not demonstrate whether or not it fulfilled this obligation.  
Therefore, if the Board permits
 Respondent to raise the legal 
argument that such payments shoul
d offset its obligation to the 
Central States funds, the factual support for this argument 
needs also be developed in
 the compliance proceeding. Considering that Respondent did cover the employees with 
the Humana health insurance, it may be argued that requiring 
Respondent to make similar payments to the Central States 
health fund imposes a burden on Respondent without providing a benefit to the affected employees.  Such an order might be 
considered punitive rather than remedial, but the parties have 
not litigated this question.  Therefore, I recommend that the 
Board allow Respondent to raise and litigate such an argument 
during the compliance phase. 
In any event, Respondent must
 undo any actual harm which 
employees suffered because it failed to enroll them in the Cen-
tral States health fund, as it ha
d promised to do.  For example, Respondent™s failure to provide this coverage may have made it 
necessary for employees to bear
 medical expenses which the Central States plan would have covered but which the Humana 
plan did not.  Respondent must
 reimburse employees for such 
expenses, as determined in the compliance stage of this pro-

ceeding. 
CONCLUSIONS OF LAW 
1. The Respondent, Active Transportation Company, L.L.C., 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. The Charging Party, Teamsters Local Union No. 71, af-
filiated with the Inte
rnational Brotherhood of Teamsters, AFLŒ
CIO, is a labor organization within the meaning of Section 2(5) 
of the Act. 3. The Respondent violated S
ection 8(a)(5) and (1) of the 
Act by failing and refusing to execute a written contract em-
bodying an agreement it reached with the Charging Party in 
September 2001, after the Charging Party requested that Re-
spondent sign this written agreement. 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
[Recommended Order omitted from publication.] 
APPENDIX A 
Bench Decision in  Active Transportation Company 11ŒCAŒ19328 The hearing will be in order.  
This is a bench decision in the 
case of 
Active Transportation Company
, Case 11ŒCAŒ19328.  
It is issued pursuant to Section 102.35(a)(10) and Section 
102.45 of the Board™s Rules and Regulations.  I conclude that 
Respondent violated Section 8(a)(5
) and (1) of the Act, as al-
leged, by failing and refusing to execute an agreement it 

reached with the Union. 
Procedural History This case began on January 8, 2002, when Teamsters Local 
Union No. 71, affiliated with International Brotherhood of 
Teamsters, AFLŒCIO (the ﬁUni
onﬂ or the ﬁCharging Partyﬂ) 
filed an unfair labor practice ch
arge against Active Transporta-
tion Company, L.L.C. (the ﬁRespondentﬂ).  The Union 
amended this charge on February 28, 2002. 
 ACTIVE TRANSPORTATION CO. 429After an investigation, the Acting Regional Director (the 
ﬁDirectorﬂ) of Region 11 of the National Labor Relations Board 
issued a Complaint and Notice of Hearing (the ﬁComplaintﬂ) on 
March 15, 2002.  In issuing this Complaint, the Director acted 
for and on behalf of the Board™s General Counsel (the ﬁGeneral 
Counselﬂ or the ﬁgovernmentﬂ). 
Respondent filed a timely Answ
er to the Complaint, and 
amended this Answer orally when the hearing opened before 
me on July 11, 2002 in WinstonŒSalem, North Carolina.  On 
that day, both the General Counsel and the Respondent pre-
sented evidence, rested their cases, and gave oral argument.  
Today, July 12, 2002, I am i
ssuing this bench decision. 
Uncontested Allegations 
Based on the admissions in Respondent™s Answer, as 
amended orally at the hearing, 
I find that the government has 
proven the allegations raised in Co
mplaint paragraphs 1, 2, 3, 4, 
5, and 6.  More specifically, I find that the Union filed and 
served the charge and amended charge as alleged. 
Further, I find that at all mate
rial times, Res
pondent has been 
a Kentucky limited liability company with a terminal located at 
Mt. Holly, North Carolina, and that it is an employer engaged 
in commerce within the meaning of Section 2(6) and (7) of the 
Act.  Therefore, it is subject to the Board™s jurisdiction.  Addi-
tionally, I find that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
Complaint paragraph 7 alleged that a number of individuals 
were Respondent™s supervisor
s and agents.  Although Respon-
dent initially denied these alle
gations, at hearing it amended its 
Answer to admit that Respondent
™s president, Bruce Jackson, 
and its vice presidentŠlabor 
relations, Todd Barnum, are its 
supervisors and agents within th
e meaning of Section 2(11) and 
2(13) of the Act.  I so find. 
Also at the beginning of the hearing, the General Counsel 
amended Complaint paragraph 8 to allege that the following 
employees of Respondent constitu
te a unit (the ﬁUnitﬂ) appro-
priate for the purpose of collective bargaining within the mean-
ing of Section 9(b) of the Act: 
 All employees covered under the National Master Automo-
bile Transporters Agreement. 
 Based on a stipulation entered into by Respondent at the 
hearing, and the record as a whole, I conclude that this unit is 
appropriate for the purpose of collective bargaining within the 
meaning of Section 9(b) of the Act. 
Complaint paragraph 9 alleged 
that at all times since 1980, 
the Union has been the exclusive bargaining representative of 

the employees in the Unit, and th
at recognition of this status 
ﬁhas been embodied in successive collective-bargaining agree-
ments, the most recent of which is effective by its terms from 
the period June 1, 1999 through May 31, 2003.ﬂ  Respondent 
partially admitted these allegatio
ns.  Its Answer stated as fol-
lows:  Active admits that the Union has been the exclusive repre-
sentative of employees covered by collective bargaining 
agreement at its Mt. Holly, North Carolina terminal facility.  
It further admits that Active and Teamsters Local 71 were 
signatory to a multiŒemployer multiŒlocal union collective 
bargaining agreement which was effected [sic] by its terms 

from June 1, 1991 through Ma
y 31, 2003.  Active denies 
remaining allegations in paragraph 9.  Based upon these admissions and other evidence in the re-
cord, including the current collective-bargaining agreement, I 
find that the General Counsel ha
s proven the allegations raised 
by Complaint paragraph 9.  More specifically, I find that by 
virtue of Section 9(a) of the Act, the Union has been the exclu-
sive bargaining representative 
of Respondent™s employees in 
the Unit at all times since 1980.  Further, I find that such recog-

nition has been embodied in successive collective-bargaining 
agreements, the most recent of which is effective by its terms 

from June 1, 1999 through May 31, 2003. 
Disputed Allegations 
This case turns on a single fact
ual question:  Did Respondent 
agree without reservation to 
a ﬁriderﬂ to the collective-
bargaining agreement requiring it 
to provide pension coverage 
and health insurance for its ba
rgaining unit employees by mak-
ing contributions to two funds 
associated with the Teamsters 
Union?  The General Counsel and the Union contend that Re-
spondent agreed to these terms 
with ﬁno strings attachedﬂ and 
that Respondent then violated the Act by refusing to sign a 
written document memorializing that agreement.  Respondent 
asserts that it conditioned agreement on the occurrence of an 
outside eventŠsecuring a contract to transport vehicles for a 
company called FreightlinerŠand that because this event did 
not occur, the terms it discussed with the Union never ripened 
into a binding agreement. 
For clarity, a discussion of the facts should begin with the 
bargaining relationship, which 
is somewhat unusual.  Respon-dent is one of a number of trucking companies specializing in 

transporting new automobiles and trucks under contracts with 
the car makers.  At the national level, these trucking companies 
have delegated their bargaini
ng rights to a committee which 
negotiates with a similar committee representing the local un-
ions. In the national agreement, the 
employers and unions have es-
tablished a creative and rather elaborate mechanism which 
appears to promote cooperation between the companies and the 
local unions. Trucking company representatives and local union 
representatives sit on joint co
mmittees to resolve grievances. 
These arbitration committees also serve another purpose, re-
viewing local supplemental agreements, sometimes called ﬁrid-
ers,ﬂ negotiated by a single employer and a local union to ad-
dress local problems.  The national contract appears to encour-
age such local problem solving, so long as any local agreement 
does not conflict with the general terms applied nationwide.  To 
make sure that such conflicts do not occur, any local agreement 
must be submitted to a specif
ied arbitration committee, and 
receive the committee™s approval, before it may take effect. 
Respondent operates a number of 
trucking terminals in vari-
ous states and in Canada.  The 
employees who drive the trucks 
from these locations are members of the bargaining unit and 
covered by the national agreem
ent.  However, Respondent™s 
employees at various locations do not work under identical 
terms and conditions of employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430 For health insurance and pension purposes, almost all of Re-
spondent™s employees have been 
covered by plans associated 
with the Teamsters Union, namely, the Central States Health 
and Welfare Plan and the Central States Pension Fund Plan.  
However, the employees at Responde
nt™s facility in Mt. Holly, 
North Carolina did not have such coverage.  Instead, Respon-

dent paid premiums to a health insurance provider, such as Blue 
Cross and Blue Shield.  Respondent also made contributions to 
a 401(k) plan for each of these employees.  Respondent also 
paid employees yearly bonuses. 
Union officials tried to get 
Respondent to place these em-
ployees within the coverage of the Central States health and 
pension funds, but the Respondent
 resisted.  The federal Em-
ployee Retirement Income Security Act, or ﬁERISA,ﬂ applies to 
these Central States plans.  ERISA includes ﬁwithdrawal liabil-
ityﬂ provisions which, Respond
ent feared, might expose it to 
severe monetary penalties under certain circ
umstances.  Until recently, therefore, Respondent had been unwilling to bring its 
Mt. Holly employees under the 
Central States ﬁumbrella.ﬂ 
Several events changed manage
ment™s attitudes about the desirability of the Central States plans.  Because Blue Cross-
Blue Shield raised its rates,
 Respondent switched to another 
health insurance provider, Humana.  Employees did not like 
this new coverage and began to complain about it. 
Additionally, Respondent faced ne
w business challenges.  In 
2001, it transported 40 percent fewer cars and trucks than pre-
viously, because fewer people were
 buying vehicles and, there-
fore, the manufacturers had no need to ship them from the fac-
tory to the dealer. 
Further, in September 2001, Res
pondent received word of an 
event which could portend either good or ill for the company, 
an event which might be called a ﬁdouble or nothingﬂ opportu-
nity.  A company called Freightli
ner operated two facilities in 
North Carolina, in the towns of Mt. Holly and Cleveland.  Re-
spondent transported vehicles from Freightliner™s Mt. Holly 
facility, and a competitor hauled vehicles from Freightliner™s 

Cleveland plant. 
Freightliner notified Respondent that it was going to con-
solidate these two operations, and that one trucking company 
would be assigned the work at both plants.  The losing trucking 
company would not have work at either.  To win this business, 
Respondent had to submit a more favorable bid than its com-
petitor. 
Preparing such a bid obviously entailed risk.  If Respondent 
won the contract by bidding too low, it would wind up with a 
lot of work but no profit.  Conceivably, in an effort to submit 
the lowest bid, management coul
d achieve a Pyrrhic victory, a 
contract obligating it to operate at a loss. 
Therefore, management needed accurate and reliable esti-
mates of its operating expenses, 
including labor costs, for sev-
eral years in the future.  At this point, Union officials made the 
Respondent a proposal which sounded very attractive. 
Union representatives told Re
spondent™s management that 
they could lock in the costs of health insurance by switching to 
the Central States plan.  The Union would agree to a ﬁlocal 
riderﬂ that these rates would not increase until the expiration of 
the collective-bargaining agreement after the current one.  Re-
spondent™s president understood the Union offer to signify that 
it would not have to pay any in
crease in health insurance pre-
miums until May 31, 2005, when Respondent™s employees 
would switch to more expensive health and pension plans also 
administered by the Central States funds. 
Considering the typical rise in health insurance costs, being 
able to avoid premium increases for four years could result in 
substantial savings to the Respondent.  Also, by knowing its 
health care costs for the next four years, management could 
make a more informed estimate of its operating expenses, in-
formation it needed to make the most effective bid for the 
Freightliner contract.  
Additionally, the Union repres
entatives came to Respondent 
with another argument.  They presented figures showing the 
managers that they actually c
ould reduce operating expenses by 
switching to the Central States plan and eliminating the alterna-
tives.  In other words, the Un
ion representatives argued, it 
would cost Respondent less to 
make the necessary contribu-
tions to the Central States health and pension plans than it 
would cost to pay the Humana premiums, support the 401(k) 

plans, and pay the yearly bonuses. 
The Union™s argument fell on receptive ears.  Respondent™s 
president, Bruce Jackson, fervently wanted to win the Freight-
liner contract.  Moreover, the 
record suggests that Jackson 
faithfully practiced the art of positive thinking and, undoubt-
edly, this combination of zeal and confidence must have 
brought success on numerous occasions.  So it appears likely 
that when the Union showed Jackson how he could reduce his 
operating expenses and lock in health care expenditures in the 
future, that knowledge gave him even more confidence that his 
company would prevail in the bidding war. 
The Union™s proposal appears to have made Jackson a con-
vert, at least for a time.  Although once wary of the Central 
States plans, he now embraced them for the help they could 
provide his company at this critical time. 
The record clearly shows that both he and the Union repre-
sentatives took the initial steps necessary for Respondent to 

switch over to the Central States plans.  These steps entailed 
getting the employees to ratify the change, and getting the ap-
propriate arbitration committee to approve it. 
The record is less clear on exactly what Respondent said to 
the Union representatives.  He testified that he agreed to the 
Union™s proposal upon one condition, namely, that his com-
pany won the Freightliner contract. 
Contradicting Jackson, a Unio
n representative, Jimmy D. 
Wright, testified that Jackson did not mention such a condition 
at the time they negotiated the 
change, but only raised it much 
later, after learning that his co
mpany had lost the bidding war 
and would not be doing the Freightliner work. 
In determining which witness to credit, it is helpful to exam-
ine the various events in the sequence they unfolded.  The rele-
vant events actually began during the early period of the par-
ties™ bargaining relationship. 
The Complaint alleges and the Respondent has admitted that 
the Union has represented Respondent™s bargaining unit em-ployees since 1980.  The record
 indicates that sometime early 
in the bargaining relationship, the Union and Respondent 
agreed that the employees w
ould remain under the company-
sponsored health and pension plans, and memorialized this 
 ACTIVE TRANSPORTATION CO. 431agreement in a ﬁlocal riderﬂ to the collective-bargaining agree-
ment. 
During the 1999 negotiations for a nationwide collective-
bargaining agreement, the Union committee proposed bringing 
Respondent™s employees under the Ce
ntral States plans, but the 
Respondent would not agree.  The Union then made a modified 
demand, asking that Respondent 
raise its contributions to the 
existing health and pension plans,
 so that those contributions 
would be equivalent to paymen
ts other employers were making 
under the National Agreement.  The parties agreed, and this 
proposal became part of the Ge
neral Monetary Agreement on 
June 2, 1999. The Union later sought to negot
iate with Respondent another 
ﬁlocal riderﬂ to require Respondent
 to brings its employees into 
the Central States plans.  Respondent took the position that 
language in the National Agreement precluded the parties from 
bargaining at the local level.  This language provided that no 
subject matter ﬁnegotiated to conclusion and inserted into, de-
leted from or rejected in the National Master Agreement . . . 
will be a proper subject for Local Rider negotiations unless 
mutually agreed otherwise by the parties. . . .ﬂ 
Ultimately, in February 2001, a Joint Arbitration Committee 
held that Respondent™s position was correct, and that it did not 
have to bargain about this matter during the term of the Na-
tional Agreement. 
In late August or early September 2001, the Union made Re-
spondent the offer to sign a ﬁlocal riderﬂ locking in the com-
pany™s health insurance costs for five years, in return for Re-
spondent switching to the Central States health and pension plans.  Respondent™s president,
 Bruce Jackson and Local 71™s 
president, Samuel M. Carter, di
scussed this offer on September 
5, 2001 and the next day, Carter 
sent some of the paperwork to 
Jackson by fax.  Specifically, Carter faxed the ﬁparticipation 

agreementsﬂ which Respondent would enter into with the Cen-
tral States funds. Jackson™s office is in Kenosha, Wisconsin.  On October 5, 
2001, Jackson and Respondent™s vice president of labor rela-
tions, Todd Barnum, flew to Char
lotte, North Carolina to meet 
with Union officials concerning this proposal.  According to 
Jackson, he explicitly told the 
Union officials that Respondent™s 
willingness to sign the ﬁlocal riderﬂ was contingent upon it 
keeping the Freightliner contract in Mt. Holly and acquiring the 
Freightliner work performed by the competitor in Cleveland, 
North Carolina.  Jackson testified, in part, as follows: 
 We made it very clear that 
the bid was ongoing and that it 
would be implemented, the first part, which was the health, 
welfare and pension part, woul
d be implemented based on our 
getting and retaining the Mt. 
Holly business and getting the 
Cleveland business.   
 The General Counsel™s only witness, Union Representative 
Jimmy Wright, contradict
ed this testimony. 
Respondent™s management did not
 sign the ﬁlocal riderﬂ it 
received from the Union.  However, Respondent did take nec-

essary steps to put this agreement into effect.  On October 6, 
2001, management discussed the change with its employees, 
who approved the contemplated 
change in a ratification vote 
that same day. 
Before the ﬁlocal riderﬂ could become effective, it also had 
to gain the approval of an arbitration committee established 
under the National Agreement.
 On October 22, 2001, Respon-
dent sent by facsimile a request
 to the management and union 
representatives of this committee, asking for the committee to 
consider the ﬁlocal riderﬂ when it met during the week of Octo-
ber 29, 2001 at Hilton Head Island, South Carolina. 
When the arbitration committee 
convened and considered the 
request, Respondent™s President Jackson, Vice President Bar-
num and one other representative 
appeared and argued that the 
ﬁlocal riderﬂ should be approved
.  No court reporter transcribed 
this proceeding, but the Committee™s minutes include the fol-
lowing:  Bruce Jackson, Todd Barnum a
nd Frank Prevatt appeared on 
behalf of Active USA.  They 
acknowledged both Local Union 
71 and the Company have reached, after extensive negotia-
tions, an agreement whereby the Company™s existing private 
health care and Company retireme
nt plan will be replaced by 
plans and benefits provided by the Central states Health and 

Welfare and Pension Plan.  This agreement has been reached 
in conjunction with the Plan.  The parties™ agreement was 
submitted for approval and ratification by the affected Mt. 
Holly employees which approved same on October 6, 2001. 
 The arbitration committee™s minutes, which reported a num-
ber of decisions it made concerning grievances and other mat-
ters, begin with the caveat that ﬁThe summary of discussion . . . 
does not constitute or purport to 
be verbatim testimony of the 
proceedings . . . . Material representations or facts submitted by 
some or all of the involved parties may have been inadvertently 
omitted from the summary of disc
ussions.ﬂ  However, I con-
clude that, at the very least, these minutes establish that Re-

spondent™s top management attended the arbitration committee 
meeting and argued in favor of the ﬁlocal rider.ﬂ 
Respondent™s witnesses testified that Jackson did inform the 
arbitration committee that the ﬁlocal riderﬂ would not take ef-
fect until and unless Respondent won the Freightliner contract.  
The arbitration committee™s minute
s do not indicate that Union 
Representative Jimmy Wright, the General Counsel™s sole wit-
ness in this proceeding, attended the committee meeting.  
Rather, another Union representative, who did not testify in the 
present case, attended the committee meeting on behalf of the 
Union. The arbitration committee™s minutes do not indicate that Re-
spondent™s representatives told the committee that the ﬁlocal 
riderﬂ was contingent upon Respondent being awarded the 
Freightliner work.  Considering 
the brevity of these minutes, 
and the disclaimer appearing on 
them, the minutes do not rule 
out that possibility. 
By November 1, 2001, Respondent had received a good in-
dication that it would not win 
the Freightliner contract.  By 
facsimile on that date
, Respondent™s president sent Union Rep-resentative Wright a letter stating the following: 
 While Active Transportation has 
yet to receive official notifi-
cation of the National Joint Arbitration Committee™s decision 
regarding our rider change proposal in line with the change to 
Central States Health, Welfare and Pension plan, this is to ad-
vise you that the implementation will be subsequent to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432 Freightliner™s decision in response to our latest proposal re-
garding Mt. Holly. 
 As you and I discussed on October 30, 2001, Freightliner re-

sponded to our proposal for Mt. Holly (in addition to Portland 
and St. Thomas (CN)) that our proposal was not cost competi-
tive and gave us target prices.  We responded October 30, 
2001 and at this date do not have a specific timetable for a re-
sponse from Freightliner to date. 
 That same day, Union Representative Wright sent a reply by 
facsimile to Jackson.  It stated
 that some of Respondent™s em-ployees were concerned that they would have no health insur-
ance, either through Humana or 
Central States, adding, with 
underlined words, ﬁ
We need to know just where we stand with the Mt. Holly insurance coverage
!ﬂ  The Union™s letter contin-
ued as follows: 
 Our understanding was [that] the Central States plans 
would go into effect on November 1, 2001, provided the 
grievance committee approved the change in that local 
rider item.  I was told by Doc Conder there would be no 
problem since both the Company and the Union has [sic] 
agreed to the agreement. 
If you plan to renege on our understanding about the 
Central States plans, we certainly need assurance that the 
Humana plan still covers the Mt. Holly employees.  For 
this reason, it is urgent that
 you contact us immediately re-
garding this matter. 
 The next day, Respondent poste
d a notice informing its em-
ployees that their Humana health insurance remained in effect.  
It also sent a copy of this notice to the Union.  The notice also 
mentioned Freightliner™s negative letter and Respondent™s fur-
ther effort to obtain the Freightliner business.  The notice then 
stated, ﬁAs a result, the implementation of the Central States 
Plan will be delayed pending Freightliner™s decision on our 
counter-proposal.ﬂ  To determine whether Respondent orally conditioned im-
plementation of the ﬁlocal ride
rﬂ on its obtaining the Freight-
liner contract, parol evidence must be used.  The rider itself 
includes no reference to such 
a condition.  Neither does Re-spondent™s correspondence with th
e Union before November 1, 
2001. As already noted, the Union had sent Respondent the ﬁpar-
ticipation agreementsﬂ in early
 September 2001.  On October 
18, 2001, Respondent™s President Jackson gave copies of these to the labor relations vice president.  Jackson also gave Barnum 
a memorandum with instructions 
pertaining to the participation 
agreements.  The memo asked Barnum to refer to these docu-
ments and do the following: 
 1. Please verify the numbers are what we agreed to. 
2. Check with Human Resources to see if we are required to 
give any notice to Humana to
 remove these employees from 
that plan. 
3. Determine if there are any issues of removing these em-
ployees from the 401K. 
4. It appears the effective dates will have to be changed to co-

incide with November 1 or Dece
mber 1 start date.  This will 
need to be communicated to Sam Carter. 
5. The Local Rider will have to be changed to CLEARLY 
stating that it is the intention of this agreement to not be sub-
jected to negotiations for anything other than the negotiated 
increases until the expiration of the next contract that begins 
on June 1, 2003 for a period to be determined by negotiation. 
 (Emphasis in original)  This memorandum does not mention or suggest that execu-
tion of the local rider would be
 contingent on Respondent win-
ning the Freightliner contract.  
No documents establish what 
action, if any, Vice President 
Barnum took after receiving this 
memo.  For example, the record 
does not establish that Barnum contacted the Union concerning
 the memorandum™s fifth para-
graph, which stated that change
s were necessary in the ﬁLocal 
Riderﬂ agreement. 
On October 19, 2001, Union Representative Wright signed a 
document captioned ﬁAgreement between Active Transporta-tion Company and Teamsters Local Union No. 71, Local Rider 
ŠItem 2.ﬂ  This document concerned the changes in pension 
and health insurance which the Union™s membership had ap-
proved on October 6, 2001, and 
which would go before the arbitration committee later in October. 
Respondent never signed this document.  However, as al-
ready noted, three representatives of the Respondent, including 

its president, attended the arbitration committee meeting at 
Hilton Head Island to advocate that the committee approve the 
ﬁlocal rider.ﬂ  It would seem somewhat unusual for the Re-

spondent™s president to travel 
from Wisconsin to South Caro-
lina to persuade the committee to approve an agreement if the 
parties had not already agreed upon all the terms. 
To the contrary, it appears more likely that Respondent had 
seized on the ﬁlocal riderﬂ as a means of stabilizing costs, creat-
ing a ﬁfootholdﬂ to use in climbing out of the slump caused by 
the sudden loss of business in 2001.  The record suggests that 
business conditions had reached a 
desperate level, both because 
of the 40 percent reduction in work and because Freightliner 

might take away the work which Respondent had been per-
forming and assign that work to a competitor. 
Considering this level of desp
eration, I conclude that it 
would be unlikely for Respondent
 to inform the arbitration 
committee that the agreement under consideration was merely 
tentative.  Respondent would not want to tell this committee 
anything that could raise doubts about the agreement. 
Moreover, the wording in Respondent™s November 1, 2001 
letter to the Union persuades me 
that before this letter, Respon-
dent had never told the Union that agreement to the ﬁlocal 

riderﬂ was contingent upon it receiving the Freightliner busi-
ness.  Respondent™s November 1, 2001 letter announces this 
condition by stating ﬁthis is to 
advise you that the implementa-
tion will be subsequent to Freightliner™s decision in response to 
our latest proposal re
garding Mt. Holly.ﬂ 
Customarily, people do not use 
this phraseŠﬁthis is to ad-
vise youﬂŠto inform someone else
 of a fact that person already 
knows.  Consider this hypotheti
cal illustration:  Suppose that a 
woman sent her fiance a letter wh
ich began, ﬁDear John, this is 
to advise you that we will not 
get married unless you are first 
inoculated against rabies and di
stemper.ﬂ  From this language, 
 ACTIVE TRANSPORTATION CO. 433it appears pretty likely that the writer is stating a new require-
ment, not something previously discussed. 
If the hypothetical engaged couple had reached agreement on 
this subject earlier, or had even discussed it, the letter would 
not begin, ﬁthis is to advise you . . . .ﬂ  Rather, it would start 
ﬁAs we previously di
scussedﬂ or even better, ﬁAs you previ-
ously agreed . . . .ﬂ 
Perhaps it might begin with more tactful language, such as 
ﬁJohn, do you remember how con
cerned I was that time you 
were frothing at the mouth. . . .ﬂ   In any event, the letter™s 
prefatory remarks would not suggest the announcement of a 
new fact but would either allude to previous discussion or at 
least be silent on that subject.
  The phrase ﬁthis is to advise 
youﬂ makes sense only if the writer believes he is telling the 

reader something new. 
Considering the stated reason 
for Respondent™s November 1, 2001 letter to the Union, namely, 
to advise the Union of this 
condition, I cannot conclude that Respondent had raised the 
subject with the Union earlier.  Jackson testified that his secre-
tary may have sent the Union this letter while he was enroute 
back from the arbitration committee meeting in South Carolina.  
However, there is no reason to conclude that the secretary 
would send a letter over Jackson™s signature if he had not first 
told the secretary what to say.  Indeed, Jackson also testified 
that when he notified employees that their Humana health in-
surance remained in effect, he dictated the notice to his secre-
tary, who had it printed and distributed. 
Moreover, I do not rely solely on the wording of this No-
vember 1, 2001 letter in concluding that before this date, Re-
spondent had not informed the Union that execution or imple-mentation of the local rider would be conditioned on some 
other event.   No letter or fax to the Union either mentioned or 
even alluded to such a condition. 
Certainly, the Respondent must 
have told the Union about its 
difficulties.  It app
ears beyond doubt that Respondent had de-
scribed to the Union its precarious situation with the Freight-
liner account.  But describing how Respondent would be hurt if 
it did not win the contract is quite different from expressly con-
ditioning an agreement on that event. 
This distinction may be illustrated by an excerpt from Jack-
son™s testimony concerning his appearance before the arbitra-
tion committee and what the Respondent™s representatives told 
the committee.  When asked if there had been any discussion in 
the Respondent™s presentation concerning when the local rider 
would become effective, Jackson gave this answer: 
Well, in my part of the presentation, I talked to the reason 
that we made this agreement, and we made sure that the panel 
understood that there was a bid going on, and part of the proc-
ess on the bid, you know, was trying to lock in some costs. 
This answer does not establish that Jackson told the arbitra-
tion committee that the local ri
der was subject to a condition 
precedent.  Indeed, it does not even disclose what he told the 

committee about when the local ri
der would take effect, which 
was the information the questioner sought. 
It concerns me that the witness was trying to sidestep the 
question, or perhaps create the impression that he told the 
committee about such a conditi
on even though his testimony 
really stops short of making such
 a statement.  This testimony 
may reflect a more general tende
ncy to try to finesse issues 
rather than meeting them squarely. 
Another example appears in Jackson™s November 1, 2001 
letter to the Union representa
tive.  Respondent has taken the 
position in this proceeding that both the Union and manage-
ment representatives had agreed that the local rider would be 
subject to a condition precedent,
 namely, that Respondent re-
tained Freightliner™s work at Mt. Holly and acquired its work at 

Cleveland, North Carolina.  However, the November 1 letter 
does not come out and say as much.  Rather, Jackson writes: 
 . . . . this is to advise you that the implementation will be sub-

sequent to Freightliner™s decision in response to our latest pro-

posal regarding Mt. Holly. 
 This statement falls short of declaring that the agreement 
they had just negotiated was subject to a condition precedent.  
Indeed, it falls short of saying 
that if Respondent did not re-
ceive the Freightliner business it would not implement the local 
rider.  Literally, Respondent™s
 words indicate that it would 
implement the local rider after Fr
eightliner made a decision one 
way or the other and, presumably, regardless of whether that 
decision gave Respondent the contract. 
If the Respondent is unwilling even to tell the Union, in plain 
words, that the agreement is subject to a condition precedent, 

then I am certainly not going to find that to be the case.  At 
most, the evidence may support a 
conclusion that when Jackson 
and Barnum made statements to the Union about the company™s 
serious financial problems and the importance of the Freight-
liner business, they may have believed such statements com-
municated that they were conditioning the agreement on a con-
dition precedent.  On the other hand, they may have felt it more 
convenientŠand saferŠto use 
vague and ambiguous language rather than plain talk. 
In this situation, however, vague and ambiguous language 
does not suffice.  If a party seeks to condition an agreement on 

the happening of some event, it must explicitly make the other 
party aware of such a condition. 
It would appear quite likely that if Respondent insisted upon 
such a material condition, it would have referred to the condi-
tion in correspondence with the Union.  Likewise, if Respon-
dent had brought up such a condition during negotiations, it 
appears likely that the Union w
ould have made some mention 
of it when corresponding with Respondent. 
Should this correspondence between the Union and the com-
pany be considered a kind of fossil record, bearing witness to 
what happened, then I must conc
lude that the claimed condition 
precedent appeared spontaneously, a whole new species, on 
November 1, 2001.  The claime
d condition precedent affected a 
very important matter, namely, the date when and if the agree-

ment would take effect.  A matt
er that important
 would excite more communication between the parties than the documents 
reflect. Therefore, I reject the testim
ony of Respondent™s witnesses 
and instead credit that of Business Representative Wright.  
Based on this testimony, I conc
lude that Respondent did not, 
during negotiation of the local ri
der, condition its execution or 
implementation on its winning the Freightliner contract. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434 The question remains as to whether Respondent and the Un-
ion reached a total agreement.  The October 18, 2001 memo-
randum from President Jackson to
 Vice President Barnum indi-
cated that Jackson wanted some changes.  However, I do not 
view these changes as material 
alterations in the understanding 
reached by the parties but rather as clarifications of language to 

assure that the document reflected the meeting of the minds and 
that the negotiated changes actually were implemented. 
One item in Jackson™s October 18, 2001 memo does state 
that it appears the effective dates will have to be changed to 
coincide with November 1 or December 1 start date.  However, 
I do not read this observation as an indication that the parties 
had not reached agreement as to dates.  Because of the events 
of September 11, 2001, there already had been some delay, and 
it appears that changing the effective date by one month was 
agreeable to all parties. 
Additionally, by the time Respondent™s officials appeared 
before the arbitration committee less than two weeks later, it is 
clear that they were submitting to the committee a complete 
agreement for approval. 
Incidentally, it may be noted that the particular item regard-
ing effective dates, appearing in
 numbered paragraph 3 of Jack-
son™s October 18, 2001 memo, make
s a statement inconsistent with the position later taken by
 Respondent, namely, that the 
agreement would not be effective until Freightliner made a 

decision on awarding its contract. 
In sum, I conclude that Respondent and the Union reached 
agreement on all material terms of the ﬁlocal rider,ﬂ but Re-
spondent later refused to execute it. 
Section 8(d) of the Act includes, within the definition of the 
duty to bargain collectively, the requirement that the parties 
execute a written contract incorporating any agreement reached 
if requested by either party.  
Respondent has not satisfied this 
obligation.  Therefore, I conclude that Respondent violated 
Section 8(a)(5) and (1) of the Act as alleged in the Complaint. 
When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of Law, Remedy, Orde
r and Notice.  
When that Certification is served upon the parties, the time 
period for filing an appeal will begin to run. 
Counsel in this proceeding demonstrated great professional-
ism and civility, which I truly appreciate.  The hearing is 
closed. 
    